PER CURIAM.
The opinion of Judge Call, found in the record1, fully covers tire facts and conclusions in the judgment sought to be revised, and we concur with him both as to facts and conclusions.
[5] The contention that the heretofore decision'of this court on a former petition to revise (229 Fed. 677, 144 C. C. A. 87) required that *941the adjudication of bankruptcy theretofore rendered should be annulled and vacated before petitioner Abbott should be required to produce his evidence as to the insolvency and acts of bankruptcy of the said Wauchula Manufacturing & Timber Company is without merit, as the opinion in the case will fully show.
The petition to revise is denied.